Citation Nr: 1132598	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-40 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for diabetes mellitus type II, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for diabetes mellitus type II and peripheral neuropathy of the upper and lower extremities.

The Veteran contends that he is entitled to service connection for his diabetes mellitus because such is due to herbicide exposure during his military service in the Republic of Vietnam.  He also claims that he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities because such conditions are related to his diabetes mellitus.

38 C.F.R. § 3.307 provides a presumption of service connection for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, for Veterans who served in the Republic of Vietnam during at any time from January 9, 1962 to May 7, 1975.  See 38 C.F.R. §§ 3.307 and 3.309 (2010).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.  

In Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the U.S. Court of Appeals for the Federal Circuit held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran claims that while serving aboard the USS Camden (AOE-2) during active service, his ship made many stops at the piers in Vietnam.  The Veteran alleges that he offloaded supplies and ammunitions onto these piers and also flew into DaNang, Vietnam to deliver supplies and/or pickup mail.

The Veteran's representative has noted that the claims folder does not contain any ship logs that could verify the Veteran's contentions of being ashore while serving aboard the USS Camden (AOE-2).

The Board notes that the claims file contains a document pertaining to Deck Log Policy and Information related to requests from VA.  This document indicates that the Ships History Deck Log Section will require the VA to narrow its request for deck logs to a two month period.  The document further states that if VA is seeking a deck log which is over 30 years old, it will be necessary to contact the National Archives.

The Veteran's service personnel records indicate that he served aboard the USS Camden (AOE-2) from August 1970 to January 1972.  Additionally, a response to a request for information contained in the claims file indicates that the USS Camden (AOE-2) was in the official waters of the Republic of Vietnam from September 21, 1970 to October 7, 1970; from October 24, 1970 to November 8, 1970; from November 21, 1970 to December 7, 1970; from January 14, 1971 to February 9, 1971; and from February 19, 1971 to March 1, 1971.  

On remand, the RO/AMC should request the National Archives or other appropriate organization to search or provide the ship deck logs of the USS Camden (AOE-2) for the dates that such was in the waters of Vietnam for remarks that may document whether the ship docked or whether landing parties went ashore in Vietnam to offload supplies or pickup mail. 

With respect to his claim for secondary service connection for peripheral neuropathy of the bilateral upper and lower extremities due to diabetes, VA treatment records indicate the Veteran has been diagnosed with peripheral neuropathy of the lower extremities that has been noted to be at least as likely as not secondary to the Veteran's diabetes mellitus.  With respect to the upper extremities, the medical evidence reflects that the Veteran has some objective neurological symptoms, but the actual diagnosis, if any, is unclear in the record.  In this regard, diagnoses of peripheral neuropathy have been noted in the VA treatment records, but those records have not specifically identified the upper extremities as being included in those diagnoses.  The Veteran was recommended for electromyography (EMG) and nerve conduction studies in October 2005 due to possible carpal tunnel syndrome, but the results of any such testing are not in the claims file.  

On VA examination in 2011, the Veteran advised the examiner that he had been diagnosed with mild carpal tunnel syndrome, but the examiner did not have the claims file and noted that there was no clinical documentation or reported symptoms to confirm that diagnosis.  Accordingly, there is a question as to whether the Veteran has peripheral neuropathy of the upper extremities and if so, whether such is related to his diabetes.  On remand, relevant ongoing medical records should be requested dating since November 2005 from the VA Northport VA Medical Center, to include the reports of any EMG or nerve conduction studies of the upper extremities.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection, however, he was not notified as to how to substantiate those claims on a secondary basis.  Also, he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence necessary to establish a claim for service connection as secondary to a service-connected disability, and that advises the Veteran that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request from the National Archives or other appropriate official source, any deck logs or appropriate documentation indicating whether the USS Camden (AOE-2) docked to land and/or had landing parties go to shore to deliver supplies or obtain mail during the periods when the ship was in the official waters of Vietnam.  The relevant time periods are from September 21, 1970 to October 7, 1970; from October 24, 1970 to November 8, 1970; from November 21, 1970 to December 7, 1970; from January 14, 1971 to February 9, 1971; and from February 19, 1971 to March 1, 1971.

3.  Obtain relevant VA treatment records dating since November 2005 from the Northport VA Medical Center, to include the reports of any EMGs and nerve conduction studies. 

4.  After completing any additional development deemed necessary, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







